Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/26/19.
Claims 1-17 are pending and have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/19, 06/04/20 and 01/12/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. (8,198,839) in view of Hideki (JP 2006000972).
	Regarding claim 1, Katou discloses an electric power tool comprising: a motor (4); and a rotation detector (13) that detects an angle of rotation of the motor, wherein the rotation detector includes a rotating body (12) attached to a motor shaft of the motor and a position detector (11) that outputs a rotational position signal corresponding to a 
	Regarding claim 2-3, Katou inherently shown wherein a press fitting restriction part (12) that restricts a depth of press fitting of the motor shaft is provided in at least one of the motor shaft and the opening; wherein the rotating body (12) is attached to the motor shaft in such a manner that relative rotation is disabled.
	Regarding claim 7, Katou discloses wherein the rotating body (12) is attached to the motor shaft (10) at a position in which the rotating body is not in contact with a bearing (shown at the front portion of motor 14) that supports the motor shaft.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. (8,198,839) in view of Hideki (JP 2006000972), as applied above in claim 1, and further in view of Takashi (JP2017009312).
	Regarding claims 4-6, Katou discloses wherein the rotation detector (13) is a magnetic encoder, and the rotating body includes a magnet (11), but fails to disclose a fixing bush for fixing the magnet including a recess on a fixing surface for fixing the magnet, and the magnet has a shape fitted in the recess of the fixing bush in such a 
 	Regarding claim 5, the modified invention of Katou fails to disclose wherein the magnet is adhesively fixed to the fixing bush. Examiner takes official notice that the use of adhesive is common knowledge in the art, for example, for the purpose of securely attaching components together. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731